COBB, Judge.
In this case the former wife appeals an emergency order transferring primary residential responsibility for her minor son to her former husband. The order was entered without notice and apparently was based on an oral report presented to the trial court by a guardian ad litem in the case, which report was based on a psychological evaluation of the child. We have no record of the proceedings before the trial court.
We are perplexed by the filing of the instant appeal wherein we have no basis to approve or to disapprove the action of the trial court. Indeed, the appellant has vehemently moved to strike the psychological report relied upon by the guardian ad litem, and any reference thereto, from consideration by this court — leaving us with only the representations of the parties in their respective briefs. Why did not counsel for the former wife simply proceed before the trial court to set the disputed emergency order (entered on April 27,1998) for an expeditious evidentiary hearing with notice and a court reporter? That would have provided a proper basis for review by this court.
As it is, we can only note our frustration and affirm the action of the trial court, which arrives here with a presumption of correctness — and with little else.
AFFIRMED.
HARRIS and THOMPSON, JJ., concur.